

115 HR 4534 IH: Metro Efficiency, Transparency, Reliability, Oversight, Accountability and Reform Act
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4534IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Mrs. Comstock introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the interstate Compact governing the Washington Metropolitan Area Transit Authority, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Metro Efficiency, Transparency, Reliability, Oversight, Accountability and Reform Act or the METRO Accountability and Reform Act. 2.Definitions For the purposes of this Act:
 (1)AcademyThe term Academy means the National Academy of Public Adminstration. (2)Appropriate Congressional CommitteesThe term appropriate congressional committees means—
 (A)the House Committees on Transportation and Infrastructure, Oversight and Government Reform, the Judiciary, and Appropriations; and
 (B)the Senate Committees on Commerce, Science, and Transportation; Banking, Housing, and Urban Development; the Judiciary; and Appropriations.
 (3)AuthorityThe term Authority means the Washington Metropolitan Area Transit Authority established under article III of the compact (Public Law 89–774; 80 Stat. 1324).
 (4)BoardThe term Board means the Board of Directors of the Washington Metropolitan Area Transit Authority. (5)CommissionThe term Commission means the Metro Reform Commission.
 (6)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact. (7)DirectorThe term Director means a member of the Board of Directors of the Washington Metropolitan Area Transit Authority.
 (8)SecretaryThe term Secretary means the Secretary of Transportation. (9)SignatoryThe term Signatory means the State of Maryland, the Commonwealth of Virginia, or the District of Columbia.
 (10)StateThe term State includes the District of Columbia. (11)WMATAThe term WMATA means the Washington Metropolitan Area Transit Authority.
 (12)Washington Metropolitan Area Transit ZoneThe term Washington Metropolitan Area Transit Zone means the zone created by and described in section 3 of the Compact, as well as any additional area that may be added pursuant to section 83(a) of such Compact.
 3.FindingsCongress finds the following: (1)The Washington Metropolitan Area Transit Authority is the public transit system of the Washington metropolitan area and is essential for the continued and effective performance of the functions of the Federal Government, and for the orderly movement of people during major events and times of regional or national emergency.
 (2)WMATA, through Metrorail and Metrobus, serve a population of 4 million within a 1,500 square-mile area.
 (3)Thirty-five Metrorail stations serve Federal facilities and 40 percent of Metrorail’s peak period commuters are Federal employees.
 (4)The governments of Virginia, Maryland, and the District of Columbia, as well as the Federal Government, have invested substantially in WMATA, which operates and maintains approximately $40,000,000,000 in physical assets.
 (5)In addition to regional commuters and local residents, WMATA serves millions of individuals from around the world visiting Washington for business or tourism.
 (6)It is a vital interest of the Federal Government to support WMATA and work constructively with Virginia, Maryland, and the District of Columbia to ensure the long-term viability of America’s Subway.
			IMetro Reform Board
 101.Reauthorization of PRIIASection 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968) is amended to read as follows:
				
 (f)AmountThere are authorized to be appropriated to the Secretary of Transportation for grants under this section $150,000,000 for each fiscal year ending in fiscal year 2029..
			102.Metro Reform Board
 (a)In generalAt a time determined by the Secretary pursuant to subsection (b), the Secretary, in consultation with the Signatories, and subject the criteria in section 103, shall issue language to amend the Compact to establish a Metro Reform Board and transmit such language to the Signatories, the funding jurisdictions, and the appropriate congressional committees. The Secretary shall not release any funds authorized under section 101 until the Secretary certifies that the Signatories have enacted such language.
				(b)Determination of progress, timeline for issuance
 (1)In generalOn the date of enactment of this Act, the Secretary shall monitor the progress being made by each of the Signatories with respect to making changes to improve all facets of the Authority. Subject to the terms described in this subsection, the Secretary shall have discretionary authority in terms of the date upon which the Secretary issues the language described in subsection (a).
 (2)Range of datesThe Secretary shall issue language not sooner than February 14, 2018, but not later than July 1, 2018.
 (3)CertificationUpon issuance of the language described in subsection (a), the Secretary shall transmit a written explanation to the Signatories and the appropriate congressional committees explaining the reasoning and justification employed to move forward at such time.
					103.Provisions to be included by Secretary
 (a)In generalIn carrying out section 102, the Secretary shall include specific criteria prescribed in this section, and shall ensure that the language meets the stated objectives in this section.
 (b)PurposeThe Metro Reform Board shall work expeditiously to improve all facets of the Authority, including— (1)the short-, medium-, and long-term financial outlook;
 (2)general operations; (3)management and governing structure;
 (4)maintaining a state of good repair; (5)the pension and retirement benefits programs;
 (6)labor relations; and (7)culture of safety.
 (c)Duration of Metro Reform BoardThe Metro Reform Board shall remain in place for not less than 3 years after the date it is established pursuant to this title.
 (d)Board of directorsThe Metro Reform Board shall be composed of 5 Directors, of whom— (1)1 shall be appointed by the Northern Virginia Transportation Commission, in consultation with the Governor of Virginia;
 (2)1 shall be appointed by the Governor of Maryland, in consultation with the Washington Suburban Transit Commission;
 (3)1 shall be appointed by the Mayor of the District of Columbia, in consultation with the City Council of the District of Columbia;
 (4)1 shall be selected by the 3 other Directors of the Reform Board from a list of candidates selected by the Secretary of Transportation; and
 (5)1 shall be appointed by the Secretary of Transportation, and that Director shall serve as Chairperson.
 (e)QualificationsThe Directors of the Metro Reform Board, to the greatest extent practicable, shall possess demonstrable experience in engineering; finance; public sector financial management or oversight; mass transit management; planning in transit, mass transit, transportation, or land use; public safety; homeland security; human resources; labor relations management; or as a chief executive officer, chief financial officer, or be a board member of a large capacity, publicly traded organization. Appointees may not currently hold elected political office.
 (f)Fiduciary obligationThe Directors of the Metro Reform Board shall have a fiduciary obligation to the Washington Metropolitan Area Transit Authority.
 (g)TermsEach Director of the Reform Board shall be appointed for a term of 5 years or less if the Metro Reform Board is terminated sooner by the Signatories.
 (h)PowersNotwithstanding any Federal law, rule, or regulation, and except as provided in this section, the Metro Reform Board shall be afforded all powers, responsibilities, and obligations of the Board, in addition to the powers, responsibilities, and obligations set forth in this section, if the powers conferred in this Act supersede any constraints placed on the Board prior to amending the Compact.
 (1)ContractsThe Metro Reform Board shall review all existing and pending contracts and may amend such contracts, renegotiate them, approve them, or void them.
 (2)LiabilitiesThe Metro Reform Board shall have the authority to renegotiate existing liabilities. (i)Restrictions (1)Rules; no vetoesThe Metro Reform Board shall adopt its own rules and procedures for meetings and conducting business, except that the Board may not adopt a rule, method, or procedure by which a minority of Directors may vote to prevent action by the Board.
 (2)Separation of accountsThe Metro Reform Board shall keep separate its capital budget funds and its expense budget funds. The Board shall not transfer funds between accounts, or use funds in one account to make payments for items which should be paid by the other account.
 (3)Limits on annual spending increasesThe Metro Reform Board shall adopt limits on annual spending increases relating to— (A)capital expenses;
 (B)nonpersonnel-related expenses within the operations account; and (C)personnel-related expenses with the operations account which, beginning the next fiscal year after the date of enactment of this Act, shall not exceed 0 percent annual growth for 5 fiscal years.
						(j)Labor
 (1)In generalAny contract entered into by the Authority and employees shall be entered into with the labor organization representing the employees and designated for the purpose of collective bargaining pursuant to section 9 of the National Labor Relations Act (29 U.S.C. 159).
 (2)ExceptionsThe Authority shall not enter into such a contract if the terms of the collective bargaining agreement—
 (A)provide protections for work stoppage by the employees covered by such contract; (B)provide the opportunity for overtime work that results in pay to any employee in excess of 120 percent of the annual salary or pay of that employee;
 (C)prevent the Authority from using contracted labor or services; (D)restrict in any way the Authority from laying off, transferring, or demoting an employee;
 (E)provide that employee work schedules are subject to binding interest arbitration if the labor organization and the Authority are unable to agree to a work schedule;
 (F)restrict in any way the number of part-time employees of the Authority; or (G)provide for rates of overtime that exceed time and one-half for any reason.
						(k)Duties
 (1)ConsultationThe Metro Reform Board shall fully cooperate with the National Academy of Public Administration, whose services shall be contracted pursuant to this Act, to provide assistance to the Authority, the Commonwealth of Virginia, the District of Columbia, the State of Maryland, and the Secretary for the purposes of implementing this Act, and for other purposes.
 (2)Managed competitionThe Metro Reform Board shall undertake a full-cost accounting and analysis to determine the potential benefits associated with contracting services and functions currently provided by employees of the Authority, and shall adopt a plan to incorporate managed competition into the workforce.
 (3)Employee protectionsEmployees of the Authority shall be afforded the rights and protections prescribed in title III. (4)Retirement plansWith respect to pension and retirement benefits plans for employees of the Authority—
 (A)the Authority shall honor all pension obligations for employees retired from the Authority and currently receiving a pension and such pension may be modified from time to time consistent with applicable law;
 (B)the Authority shall, for employees who, on the date of enactment of this Act, have accumulated a total of 5 years of employment with the Authority, devise a system which limits those enrolled in the Authority’s pension plan to having not more than 100 percent of base annual salary as the amount counted toward the highest salary level for purposes of calculating pension benefits;
 (C)the Authority may, with respect to those employees who were hired before the date of enactment of this Act but who had yet to accumulate a total of 5 years of employment with the Authority, determine a benefits plan which may include a combination of a defined benefit and a defined contribution; and
 (D)the Authority shall, for all employees not enrolled in the Authority’s pension system on the date of enactment of this Act, provide defined contribution retirement plans.
 (l)ClarificationThe provisions in this section are prescribed as minimum criteria. Nothing in this section shall be construed to limit—
 (1)the Secretary of Transportation from further prescribing rules, regulations, guidelines, or legislative text; or
 (2)the Signatories from enacting other provisions to amend the Compact if such provisions are consistent with this Act and the Secretary approves any such provisions prior to enactment.
 104.ApprovalCongress shall approve of the language issued by the Secretary and enacted by the Signatories pursuant to section 102.
			IINew Washington Metropolitan Area Transit Authority Compact
			201.Additional resources for capital projects for Washington Metropolitan Area Transit Authority
 (a)AuthorizationSubject to the provisions of this section, and notwithstanding the provisions of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968), the Secretary of Transportation may make grants to the Authority, in addition to the contributions authorized under sections 3, 14, and 17 of the National Capital Transportation Act of 1969 (sec. 9–1101.01 et seq., D.C. Official Code), for the purpose of financing in part the capital and preventive maintenance projects included in the Capital Improvement Program approved by the Board of Directors of the Authority.
 (b)Use of fundsThe Federal grants made pursuant to the authorization under this section shall be subject to the following limitations and conditions:
 (1)The work for which such Federal grants are authorized shall be subject to the provisions of the Compact, including any future amendments to such Compact.
 (2)Each such Federal grant shall be for 50 percent of the net project cost of the project involved, and shall be provided in cash from sources other than Federal funds or revenues from the operation of public mass transportation systems. Consistent with the terms of the amendment to the Compact, or any future amendments to such Compact, any funds so provided shall be solely from undistributed cash surpluses, replacement or depreciation funds or reserves available in cash, or new capital.
					(c)Applicability of requirements for mass transportation capital projects receiving funds under
 federal transportation lawExcept as specifically provided in this Act, the use of any amounts appropriated pursuant to the authorization under this section shall be subject to the requirements applicable to capital projects for which funds are provided under chapter 53 of title 49, United States Code, except to the extent that the Secretary determines that the requirements are inconsistent with this Act, its purposes, or any subsequent rules or guidance issued pursuant to this Act.
 (d)AmountThere is authorized to be appropriated to the Secretary of Transportation for grants under this section $75,000,000 for each fiscal year through fiscal year 2029.
				(e)Availability
 (1)In generalAmounts appropriated pursuant to the authorization under this section shall remain available until expended. In the event that the Secretary exercises discretion provided in section 202 to withhold certain funds in any fiscal year, any remaining funds from that fiscal year shall be available in subsequent fiscal years, subject to limitations described in this subsection.
 (2)Additional limitationsWith regard to any remaining funds described in this subsection— (A)such funds shall not be expended beyond fiscal year 2033;
 (B)not more than $200,000,000 shall be expended in any single fiscal year; (C)in the event that the Secretary chooses to expend such funds in fiscal years 2030, 2031, 2032 or 2033—
 (i)the total amount for any such fiscal year shall not exceed $150,000,000; and (ii)the Secretary shall, to the greatest extent practicable, make such funds available in a decreasing amount beginning in fiscal year 2030.
 (3)Authority for WMATA to retain fundsIn the event that the Authority does not spend the entire amount of funds granted by the Secretary or the Signatories pursuant to this section, the Authority may retain up to 20 percent of the remaining funds and may spend such funds in a subsequent fiscal year.
					202.New WMATA compact
 (a)PurposeThe purpose of this section is to establish a means by which the Signatories, with guidance from the Secretary, may collaborate to adopt a succeeding interstate Compact that meets the criteria and other benchmarks set forth in this Act.
 (b)In generalNot less than 90 days after the Metro Reform Board is established pursuant to title I, the Secretary shall establish—
 (1)parameters and guidelines to which the Signatories shall adhere as they collaborate to adopt a succeeding interstate Compact that meets the criteria and other benchmarks described in this Act;
 (2)language that meets the criteria described in this section and which shall be incorporated into a succeeding interstate Compact; and
 (3)a system of goals and metrics by which the Secretary shall be able to determine the extent to which—
 (A)the Authority, governed by the Metro Reform Board, is making substantial progress with regard to reaching the goals described in section 103;
 (B)the Signatories are making progress toward complying with this section to amend the interstate Compact; and
 (C)the Authority, governed by the succeeding Metro Board, is making substantial progress with regard to reaching the goals and metrics described in this section.
 (c)ReportOnce the parameters, guidelines, language, and system described in subsection (a) are established, the Secretary shall transmit such parameters, guidelines, language, and system to the Signatories, the appropriate congressional committees, and the Authority.
				(d)Limitations
 (1)CertificationIn addition to the limitations in section 201, the Secretary shall not release any funds authorized under such section unless the Secretary certifies that—
 (A)by using the Compact amendment process, the Signatories have replaced the Board in operation and installed a Metro Reform Board, pursuant to this Act; and
 (B)all members of the Metro Reform Commission have been appointed. (2)Commensurate release of fundsIn addition to the limitations in paragraph (1) and section 201, the Secretary shall release funds authorized under section 201 in a manner commensurate with the extent to which—
 (A)the Signatories are in compliance with subsections (b)(1) and (b)(3)(B); and (B)the Authority—
 (i)governed by the Metro Reform Board, is making substantial progress with regard to reaching the goals described in section 103 and the metrics described subsection (b)(3)(A); or
 (ii)governed by the succeeding Metro Board, is making substantial progress with regarding to reaching the goals described in this section.
 (3)No transfersAny remaining grant funds for any fiscal year shall not be transferred to other accounts within the Department of Transportation.
 (4)Future secretariesIn the event that a successor Secretary of Transportation enters office after establishment of the system referenced in subsection (a), the successor may continue using such system, or may establish a new system, except that the successor shall not implement a new system without submission to, and written approval by, each of the appropriate congressional committees.
 (e)ReportThe certification referenced in subsection (c)(1) shall be transmitted as soon as practicable to the appropriate congressional committees, the Signatories, and the Authority. The disbursement of funds shall not take place until the Appropriations Committees of the House of Representatives and the Senate receive the report.
 (f)Assistance with goals and metricsIn accordance with section 402, the Secretary shall enter into a contract with the National Academy of Public Administration to provide assistance to the Secretary, the Authority, and the Signatories for the purposes of implementing this Act, aiding with the transition from Metro Reform Board to the succeeding the Metro Board, and for other purposes.
 (g)Parameters and guidelinesWith respect to paragraphs (1) and (2) of subsection (a), the Secretary shall ensure that the new interstate Compact will improve the outlook of—
 (1)general finances; (2)general operations;
 (3)management; (4)maintenance;
 (5)pensions; (6)labor relations; and
 (7)day-to-day safety operations. 203.Provisions to be included by Secretary (a)In generalWith respect to section 202, the Secretary shall ensure that the succeeding interstate Compact improves all aspects of the Authority, including—
 (1)the short-, medium-, and long-term financial outlook; (2)general operations;
 (3)management and governing structure; (4)maintaining a state of good repair;
 (5)the pension and retirement benefits programs; (6)labor relations; and
 (7)culture of safety. (b)Succeeding WMATA board of directors (1)MakeupThe WMATA Board shall consist of 9 Directors, of whom—
 (A)2 shall be appointed by the Mayor of the District of Columbia; (B)2 shall be appointed by the Governor of Maryland;
 (C)1 shall be appointed by the Northern Virginia Transportation Commission; (D)1 shall be appointed by the Governor of Virginia;
 (E)2 shall be appointed by the Secretary of Transportation; and (F)1 shall be jointly appointed by the Governors and the Mayor, in consultation with the Northern Virginia Transportation Commission, the Washington Suburban Transit Commission, and the City Council of the District of Columbia, respectively, and that Director shall serve as Chair of the Board. In the event that the Governors and the Mayor fail to jointly approve the Chair of the Board within 30 days after Congress grants consent to a succeeding interstate Compact, the Secretary of Transportation shall appoint a third individual who shall serve as Chair.
 (2)RemovalDirectors shall only be removed from service to the Board for cause. (3)QualificationsThe Board of Directors, to the greatest extent practicable, shall possess demonstrable experience in engineering, finance; public sector financial management or oversight; mass transit management; planning in transit, mass transit, transportation, or land use; public safety; homeland security; human resources; labor relations management; or as a chief executive officer, chief financial officer, or be a board member of a large capacity, publicly traded organization. Appointed Directors may not currently hold elected political office.
 (4)Rules; no jurisdictional vetoExcept as otherwise provided in this title, the Board shall adopt its own rules and procedures for meetings and conducting business, except that the Board shall not adopt a rule, method, or procedure by which a minority of Directors may vote to prevent action by the Board.
 (5)CompensationDirectors of the Board shall be compensated by the Authority for their service. The rates of compensation and reimbursement shall be established at uniform rates across appointing authorities.
 (6)Separation of accountsThe Board shall keep separate its capital budget funds and its expense budget funds. The Board shall not transfer funds between accounts or use funds in one account to make payments for items which should be paid by the other account.
 (c)Limits on annual spending increasesThe Signatories shall include in any amendment to the Compact limits on annual spending increases relating to—
 (1)capital expenses; (2)nonpersonnel-related expenses within the operations account; and
 (3)personnel-related expenses within the operations account. (d)WaiverIn the event that the Authority identifies a critical need which requires the Authority to exceed the limits on the annual spending growth rates established pursuant to subsection (c), the Authority may seek a waiver by submitting an appeal, in writing, to the legislative bodies of the Signatories and the executive of the jurisdiction of each Signatory justifying the need to exceed the limits and the legislative bodies may vote to approve such appeal. A waiver shall only be granted upon approval by each of the legislative bodies of the Signatories and the executives thereof. The terms of such a waiver shall not exceed 2 years.
 (e)Limit on annual contributions from funding jurisdictions for operationsThe Signatories shall include an any amendment to the Compact a limit of 3 percent relating to the annual growth in the rate of spending by the funding jurisdictions to subsidize operational needs of the Authority.
				(f)Labor provisions
 (1)ArbitrationIn case of any dispute over labor rights involving the Authority and such employees where collective bargaining does not result in agreement, the Authority shall submit such dispute to the National Mediation Board.
 (2)Managed competitionThe Board shall undertake a full-cost accounting and analysis to determine the potential benefits associated with contracting services and functions currently provided by employees of the Authority and shall incorporate a system of managed competition for labor and service contracts.
 (3)Employee protectionsEmployees of the Authority shall be afforded the rights and protections prescribed in title III of this Act.
 (g)Retirement plansWith respect to pension and retirement benefits plans for employees of the Authority— (1)the Authority shall honor all pension obligations for employees retired from the Authority and currently receiving a pension;
 (2)the Authority shall, for employees who, on the date of enactment of this Act, have accumulated a total of 5 years of employment with the Authority, devise a system which limits those enrolled in the Authority’s pension plan to having not more than 100 percent of base annual salary as the amount counted toward the highest salary level for purposes of calculating pension benefits;
 (3)the Authority may, with respect to those employees who were hired before the date of enactment of this Act but who had yet to accumulate a total of 5 years of employment with the Authority, determine a benefits plan which may include a combination of a defined benefit and a defined contribution; and
 (4)the Authority shall, for all employees not enrolled in the Authority’s pension system on the date of enactment of this Act, provide defined contribution retirement plans.
 (h)General efficiency and financial transparencyThe Authority shall procure and utilize a commercially available product with which the Treasurer and other appropriate officers and staff shall manage the budget, finances, and other aspects of the Authority. The product chosen shall enable the Authority to provide open data, analytics, financial transparency, and reporting tools, among other things, and shall enable the public to review the finances of the Authority in real-time.
 (i)Transparent contract approvalThe Board shall provide for online publication of notice of procurements and other actions designed to secure competition where competitive procedures are used, and shall employ innovative contracting practices when warranted or justified. The Board shall adopt policies and procedures to comply with this subsection.
 (j)ClarificationThe provisions in this section are prescribed as minimum criteria which must be included in any amendment to the Compact. Nothing in this section shall be construed to limit—
 (1)the Secretary from further prescribing rules, regulations, guidelines, or legislative text which shall be included in any amendment to the Compact; or
 (2)the Signatories from including other provisions to amend the Compact; if such provisions are consistent with this Act; and the Secretary approves of any such provisions prior to enactment.
					IIIEMPLOYEE PROTECTIONS
			301.WMATA Employee Whistleblower Protection
 (a)In generalThe Authority, a contractor or a subcontractor of the Authority, or an officer or employee of the Authority, shall not discharge, demote, suspend, reprimand, or in any other way discriminate against an employee with respect to the terms and conditions of employment if such discrimination is due, in whole or in part, to the employee’s lawful, good faith act done, or perceived by the employer to have been done or about to be done—
 (1)to provide information, directly cause information to be provided, or otherwise directly assist in any investigation regarding any conduct which the employee reasonably believes constitutes a violation of any Federal law or regulation or provision adopted by an authority created by an interstate Compact relating to public transportation safety or security, or fraud, waste, or abuse of Federal grants or other public funds intended to be used for public transportation safety or security, if the information or assistance is provided to or an investigation stemming from the provided information is conducted by—
 (A)a Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452));
 (B)any Member of Congress, any committee of Congress, or the Government Accountability Office; or (C)a person with supervisory authority over the employee or such other person who has the authority to investigate, discover, or terminate the misconduct;
 (2)to refuse to violate or assist in the violation of any Federal law, rule, or regulation relating to public transportation safety or security;
 (3)to file a complaint or directly cause to be brought a proceeding related to the enforcement of this section or to testify in that proceeding;
 (4)to notify, or attempt to notify, the Authority, the inspector general, or the Secretary of Transportation of a work-related personal injury or work-related illness of an employee;
 (5)to accurately report hours on duty pursuant to chapter 211 of title 49, United States Code; (6)to cooperate with a safety or security investigation by the Secretary of Transportation, the Secretary of Homeland Security, or the National Transportation Safety Board; or
 (7)to furnish information to the Secretary of Transportation, the Secretary of Homeland Security, the National Transportation Safety Board, or any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact, as to the facts relating to any accident or incident resulting in injury or death to an individual or damage to property occurring in connection with public transportation.
					(b)Prompt medical attention
 (1)ProhibitionThe Authority or person covered under this section may not deny, delay, or interfere with the medical or first aid treatment of an employee who is injured during the course of employment. If transportation to a hospital is requested by an employee who is injured during the course of employment, the Authority shall promptly arrange to have the injured employee transported to the nearest hospital where the employee can receive safe and appropriate medical care.
 (2)DisciplineThe Authority or person covered under this section may not discipline, or threaten discipline to, an employee for requesting medical or first aid treatment, or for following orders or a treatment plan of a treating physician, except that the Authority’s refusal to permit an employee to return to work following medical treatment shall not be considered a violation of this section if the refusal is pursuant to Federal Railroad Administration medical standards for fitness of duty or, if there are no pertinent Federal Railroad Administration standards, the Authority’s medical standards for fitness for duty. For purposes of this paragraph, the term discipline means to bring charges against a person in a disciplinary proceeding, suspend, terminate, place on probation, or make note of reprimand on an employee’s record.
					(c)Hazardous safety or security conditions
 (1)The authority, or a contractor or a subcontractor of such authority, or an officer or employee of such authority, shall not discharge, demote, suspend, reprimand, or in any other way discriminate against an employee for—
 (A)reporting, in good faith, a hazardous safety or security condition; (B)refusing to work when confronted by a hazardous safety or security condition related to the performance of the employee’s duties, if the conditions described in paragraph (2) exist; or
 (C)refusing to authorize the use of any safety- or security-related equipment, track, or structures, if the employee is responsible for the inspection or repair of the equipment, track, or structures, when the employee believes that the equipment, track, or structures are in a hazardous safety or security condition, if the conditions described in paragraph (2) of this subsection exist.
 (2)A refusal by an employee is protected under paragraph (1)(B) and (C) if— (A)the refusal is made in good faith and no reasonable alternative to the refusal is available to the employee;
 (B)a reasonable individual in the circumstances then confronting the employee would conclude that— (i)the hazardous condition presents an imminent danger of death or serious injury; and
 (ii)the urgency of the situation does not allow sufficient time to eliminate the danger without such refusal; and
 (C)the employee, where possible, has notified the authority of the existence of the hazardous condition and the intention not to perform further work, or not to authorize the use of the hazardous equipment, track, or structures, unless the condition is corrected immediately or the equipment, track, or structures are repaired properly or replaced.
 (3)In this subsection, only subsection (c)(1)(A) shall apply to security personnel, including transit police, employed or utilized by the authority to protect riders, equipment, assets, or facilities.
					(d)Enforcement action
 (1)Filing and notificationA person who believes that he or she has been discharged or otherwise discriminated against by any person in violation of subsection (a), (b), or (c) may, not later than 180 days after the date on which such violation occurs, file (or have any person file on his or her behalf) a complaint with the Secretary of Labor alleging such discharge or discrimination. Upon receipt of a complaint filed under this paragraph, the Secretary of Labor shall notify, in writing, the person named in the complaint and the person’s employer of the filing of the complaint, of the allegations contained in the complaint, of the substance of evidence supporting the complaint, and of the opportunities that will be afforded to such person under paragraph (2).
					(2)Investigation; preliminary order
 (A)In generalNot later than 60 days after the date of receipt of a complaint filed under paragraph (1) and after affording the person named in the complaint an opportunity to submit to the Secretary of Labor a written response to the complaint and an opportunity to meet with a representative of the Secretary of Labor to present statements from witnesses, the Secretary of Labor shall conduct an investigation and determine whether there is reasonable cause to believe that the complaint has merit and notify, in writing, the complainant and the person alleged to have committed a violation of subsection (a), (b), or (c) of the Secretary of Labor’s findings. If the Secretary of Labor concludes that there is a reasonable cause to believe that a violation of subsection (a), (b), or (c) has occurred, the Secretary of Labor shall accompany the Secretary of Labor’s findings with a preliminary order providing the relief prescribed by paragraph (3)(B). Not later than 30 days after the date of notification of findings under this paragraph, either the person alleged to have committed the violation or the complainant may file objections to the findings or preliminary order, or both, and request a hearing on the record. The filing of such objections shall not operate to stay any reinstatement remedy contained in the preliminary order. Such hearings shall be conducted expeditiously. If a hearing is not requested in such 30-day period, the preliminary order shall be deemed a final order that is not subject to judicial review.
						(B)Requirements
 (i)Required showing by complainantThe Secretary of Labor shall dismiss a complaint filed under this subsection and shall not conduct an investigation otherwise required under subparagraph (A) unless the complainant makes a prima facie showing that any behavior described in subsection (a), (b), or (c) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (ii)Showing by employerNotwithstanding a finding by the Secretary of Labor that the complainant has made the showing required under clause (i), no investigation otherwise required under subparagraph (A) shall be conducted if the employer demonstrates, by clear and convincing evidence, that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
 (iii)Criteria for determination by Secretary of LaborThe Secretary of Labor may determine that a violation of subsection (a), (b), or (c) has occurred only if the complainant demonstrates that any behavior described in subsection (a), (b), or (c) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (iv)ProhibitionRelief may not be ordered under subparagraph (A) if the employer demonstrates by clear and convincing evidence that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
							(3)Final order
 (A)Deadline for issuance; settlement agreementsNot later than 120 days after the date of conclusion of a hearing under paragraph (2), the Secretary of Labor shall issue a final order providing the relief prescribed by this paragraph or denying the complaint. At any time before issuance of a final order, a proceeding under this subsection may be terminated on the basis of a settlement agreement entered into by the Secretary of Labor, the complainant, and the person alleged to have committed the violation.
 (B)RemedyIf, in response to a complaint filed under paragraph (1), the Secretary of Labor determines that a violation of subsection (a), (b), or (c) has occurred, the Secretary of Labor shall order the person who committed such violation to—
 (i)take affirmative action to abate the violation; and (ii)provide the remedies described in subsection (e).
 (C)OrderIf an order is issued under subparagraph (B), the Secretary of Labor, at the request of the complainant, shall assess against the person against whom the order is issued a sum equal to the aggregate amount of all costs and expenses (including attorney’s and expert witness fees) reasonably incurred, as determined by the Secretary of Labor, by the complainant for, or in connection with, bringing the complaint upon which the order was issued.
 (D)Frivolous complaintsIf the Secretary of Labor finds that a complaint under paragraph (1) is frivolous or has been brought in bad faith, the Secretary of Labor may award to the prevailing employer reasonable attorney's fees not exceeding $1,000.
						(4)Review
 (A)Appeal to court of appealsAny person adversely affected or aggrieved by an order issued under paragraph (3) may obtain review of the order in the United States Court of Appeals for the District of Columbia Circuit. The petition for review must be filed not later than 60 days after the date of the issuance of the final order of the Secretary of Labor. Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this subparagraph shall not, unless ordered by the court, operate as a stay of the order.
 (B)Limitation on collateral attackAn order of the Secretary of Labor with respect to which review could have been obtained under subparagraph (A) shall not be subject to judicial review in any criminal or other civil proceeding.
 (5)Enforcement of order by secretary of laborWhenever any person has failed to comply with an order issued under paragraph (3), the Secretary of Labor may file a civil action in the United States district court for the district in which the violation was found to occur to enforce such order. In actions brought under this paragraph, the district courts shall have jurisdiction to grant all appropriate relief including, but not limited to, injunctive relief and compensatory damages.
					(6)Enforcement of order by parties
 (A)Commencement of actionA person on whose behalf an order was issued under paragraph (3) may commence a civil action against the person to whom such order was issued to require compliance with such order. The appropriate United States district court shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce such order.
 (B)Attorney's feesThe court, in issuing any final order under this paragraph, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any party whenever the court determines such award is appropriate.
 (7)De novo reviewWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision not later than 210 days after the filing of the complaint and if the delay is not due to the bad faith of the employee, the employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy, and which action shall, at the request of either party to such action, be tried by the court with a jury. The action shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.
					(e)Remedies
 (1)In generalAn employee prevailing in any action under subsection (d) shall be entitled to all relief necessary to make the employee whole.
 (2)DamagesRelief in an action under subsection (d) (including an action described in (d)(7)) shall include— (A)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (B)any backpay, with interest; and (C)compensatory damages, including compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney's fees.
 (f)Election of remediesAn employee may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the authority.
 (g)Rights retained by employeeNothing in this section shall be construed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, provision adopted by an authority created by an interstate Compact, or under any collective bargaining agreement. The rights and remedies in this section may not be waived by any agreement, policy, form, or condition of employment.
 (h)No preemptionNothing in this section preempts or diminishes any other safeguards against discrimination, demotion, discharge, suspension, threats, harassment, reprimand, retaliation, or any other manner of discrimination provided by Federal or State law or provision adopted by an authority created by an interstate Compact.
				(i)Disclosure of identity
 (1)Except as provided in paragraph (2) of this subsection, or with the written consent of the employee, the Secretary of Transportation or the Secretary of Homeland Security may not disclose the name of an employee who has provided information described in subsection (a)(1).
 (2)The Secretary of Transportation or the Secretary of Homeland Security shall disclose to the Attorney General the name of an employee described in paragraph (1) of this subsection if the matter is referred to the Attorney General for enforcement. The Secretary making such disclosure shall provide reasonable advance notice to the affected employee if disclosure of that person’s identity or identifying information is to occur.
					(j)Process for reporting security problems to the Department of Homeland Security
 (1)Establishment of processThe Secretary shall establish through regulations after an opportunity for notice and comment, and provide information to the public regarding, a process by which any person may submit a report to the Secretary regarding public transportation security problems, deficiencies, or vulnerabilities.
 (2)Acknowledgment of receiptIf a report submitted under paragraph (1) identifies the person making the report, the Secretary shall respond promptly to such person and acknowledge receipt of the report.
 (3)Steps to address problemThe Secretary shall review and consider the information provided in any report submitted under paragraph (1) and shall take appropriate steps to address any problems or deficiencies identified.
					302.Protection from whistleblower retaliations from labor union officials
 (a)In generalA labor organization or its officers or agents shall not discriminate against an employee if such discrimination is due, in whole or in part, to the employee’s lawful, good faith act done, or perceived by the labor organization to have been done or about to be done—
 (1)to provide information, directly cause information to be provided, or otherwise directly assist in any investigation regarding any conduct which the employee reasonably believes constitutes a violation of—
 (A)any Federal law or regulation or provision adopted by an authority created by an interstate Compact;
 (B)any bylaw of the labor organization; or (C)any fraud, waste, or abuse of the labor organization’s funds if the information or assistance is provided to or an investigation stemming from the provided information is conducted by—
 (i)a Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452));
 (ii)any Member of Congress, any committee of Congress, or the Government Accountability Office; or (iii)a person with supervisory authority over the employee or such other person who has the authority to investigate, discover, or terminate the misconduct;
 (2)to refuse to violate or assist in the violation of any law, rule, or regulation relating to labor policy;
 (3)to refuse to violate or assist in the violation of any bylaw of the labor organization; (4)to file a complaint or directly cause to be brought a proceeding related to the enforcement of this section or to testify in that proceeding;
 (5)to notify, or attempt to notify, an officer of the labor union, the employer, the inspector general, or the Secretary of Labor of a violation of a law, rule, regulation, or a bylaw of the labor organization;
 (6)to accurately report hours on duty pursuant to chapter 211 of title 49, United States Code; (7)to cooperate with a safety or security investigation by any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452)); or
 (8)to furnish information to any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact, as to the facts relating to any accident or incident resulting in injury or death to an individual, damage to property, or misappropriation of funds.
					(b)Enforcement action
 (1)Filing and notificationA person who believes that he or she has been discharged or otherwise discriminated against by any person in connection with a violation of subsection (a) may, not later than 180 days after the date on which such violation occurs, file (or have any person file on his or her behalf) a complaint with the Secretary of Labor alleging such discharge or discrimination. Upon receipt of a complaint filed under this paragraph, the Secretary of Labor shall notify, in writing, the person named in the complaint and the person’s employer of the filing of the complaint, of the allegations contained in the complaint, of the substance of evidence supporting the complaint, and of the opportunities that will be afforded to such person under paragraph (2).
					(2)Investigation; preliminary order
 (A)In generalNot later than 60 days after the date of receipt of a complaint filed under paragraph (1) and after affording the person named in the complaint an opportunity to submit to the Secretary of Labor a written response to the complaint and an opportunity to meet with a representative of the Secretary of Labor to present statements from witnesses, the Secretary of Labor shall conduct an investigation and determine whether there is reasonable cause to believe that the complaint has merit and notify, in writing, the complainant and the person alleged to have committed a violation of subsection (a) of the Secretary of Labor’s findings. If the Secretary of Labor concludes that there is a reasonable cause to believe that a violation of subsection (a) has occurred, the Secretary of Labor shall accompany the Secretary of Labor’s findings with a preliminary order providing the relief prescribed by paragraph (3)(B). Not later than 30 days after the date of notification of findings under this paragraph, either the person alleged to have committed the violation or the complainant may file objections to the findings or preliminary order, or both, and request a hearing on the record. The filing of such objections shall not operate to stay any reinstatement remedy contained in the preliminary order. Such hearings shall be conducted expeditiously. If a hearing is not requested in such 30-day period, the preliminary order shall be deemed a final order that is not subject to judicial review.
						(B)Requirements
 (i)Required showing by complainantThe Secretary of Labor shall dismiss a complaint filed under this subsection and shall not conduct an investigation otherwise required under subparagraph (A) unless the complainant makes a prima facie showing that any behavior described in subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (ii)Showing by labor organization officerNotwithstanding a finding by the Secretary of Labor that the complainant has made the showing required under clause (i), no investigation otherwise required under subparagraph (A) shall be conducted if the labor organization officer demonstrates, by clear and convincing evidence, that the labor organization officer would have taken the same unfavorable personnel action in the absence of that behavior.
 (iii)Criteria for determination by Secretary of LaborThe Secretary of Labor may determine that a violation of subsection (a) has occurred only if the complainant demonstrates that any behavior described in subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (iv)ProhibitionRelief may not be ordered under subparagraph (A) if the labor union officer demonstrates by clear and convincing evidence that the labor union officer would have taken the same unfavorable personnel action in the absence of that behavior.
							(3)Final order
 (A)Deadline for issuance; settlement agreementsNot later than 120 days after the date of conclusion of a hearing under paragraph (2), the Secretary of Labor shall issue a final order providing the relief prescribed by this paragraph or denying the complaint. At any time before issuance of a final order, a proceeding under this subsection may be terminated on the basis of a settlement agreement entered into by the Secretary of Labor, the complainant, and the person alleged to have committed the violation.
 (B)RemedyIf, in response to a complaint filed under paragraph (1), the Secretary of Labor determines that a violation of subsection (a) has occurred, the Secretary of Labor shall order the person who committed such violation to—
 (i)take affirmative action to abate the violation; and (ii)provide the remedies described in subsection (c).
 (C)OrderIf an order is issued under subparagraph (B), the Secretary of Labor, at the request of the complainant, shall assess against the person against whom the order is issued a sum equal to the aggregate amount of all costs and expenses (including attorney’s and expert witness fees) reasonably incurred, as determined by the Secretary of Labor, by the complainant for, or in connection with, bringing the complaint upon which the order was issued.
 (D)Frivolous complaintsIf the Secretary of Labor finds that a complaint under paragraph (1) is frivolous or has been brought in bad faith, the Secretary of Labor may award to the prevailing labor organization officer reasonable attorney's fees not exceeding $1,000.
						(4)Review
 (A)Appeal to court of appealsAny person adversely affected or aggrieved by an order issued under paragraph (3) may obtain review of the order in the United States Court of Appeals for the District of Columbia Circuit. The petition for review must be filed not later than 60 days after the date of the issuance of the final order of the Secretary of Labor. Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this subparagraph shall not, unless ordered by the court, operate as a stay of the order.
 (B)Limitation on collateral attackAn order of the Secretary of Labor with respect to which review could have been obtained under subparagraph (A) shall not be subject to judicial review in any criminal or other civil proceeding.
 (5)Enforcement of order by Secretary of LaborWhenever any person has failed to comply with an order issued under paragraph (3), the Secretary of Labor shall file a civil action in the United States district court for the district in which the violation was found to occur to enforce such order. In actions brought under this paragraph, the district courts shall have jurisdiction to grant all appropriate relief including, but not limited to, injunctive relief and compensatory damages.
					(6)Enforcement of order by parties
 (A)Commencement of actionA person on whose behalf an order was issued under paragraph (3) may commence a civil action against the person to whom such order was issued to require compliance with such order. The appropriate United States district court shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce such order.
 (B)Attorney’s feesThe court, in issuing any final order under this paragraph, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any party whenever the court determines such award is appropriate.
 (7)De novo reviewWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision within 210 days after the filing of the complaint and if the delay is not due to the bad faith of the employee, the employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy, and which action shall, at the request of either party to such action, be tried by the court with a jury. The action shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.
					(c)Remedies
 (1)In generalAn employee prevailing in any action under subsection (b) shall be entitled to all relief necessary to make the employee whole.
 (2)DamagesRelief in an action under subsection (b) shall include— (A)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (B)any backpay, with interest, to be paid by the labor organization in lieu of the employer; and (C)compensatory damages, including compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney's fees.
 (3)Possible reliefRelief in any action under subsection (b) may include punitive damages in an amount not to exceed $250,000.
 (d)Election of remediesAn employee may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the authority.
 (e)No preemptionNothing in this section preempts or diminishes any other safeguards against discrimination, demotion, discharge, suspension, threats, harassment, reprimand, retaliation, or any other manner of discrimination provided by Federal or State law or provision adopted by an authority created by an interstate Compact.
 (f)Rights retained by employeeNothing in this section shall be construed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, provision adopted by an authority created by an interstate Compact, or under any collective bargaining agreement. The rights and remedies in this section may not be waived by any agreement, policy, form, or condition of employment.
				IVOther Provisions
			401.Standardization of Federal transit benefits
 (a)In generalNot later than 15 days after the date of enactment of this Act, the General Services Administration (in this section referred to as GSA) shall initiate a review of the various transit benefit programs administered by each Federal department and agency with facilities located in the Washington Metropolitan Area Transit Zone for the purposes of standardizing the rate of benefit for all Federal employees enrolled in such a program.
 (b)PurposeThe standardized rate of benefit shall constitute— (1)an operating subsidy afforded to the Authority from the Government in lieu of direct appropriations for the Authority’s operating costs; and
 (2)a benefit to Federal employees who use the services administered by the Authority to get to and from their place of business.
 (c)Establishment of standardized rateNot later than 75 days after enactment of this Act, the GSA shall establish a policy for a standardized rate and shall have issued rules and regulations to administer such rate, including guidance for each department and agency to follow in adopting the new rate of benefit. The initial rate established shall be not less than 90 percent of the highest rate used by any Federal agency or department, as determined at the time the policy is established. The policy shall be made public, and shall include all relevant statistics used to justify the proposed standardized rate.
 (d)Adoption of standardized rateNot later than 60 days after the GSA makes public the policy in subsection (c), all applicable departments and agencies of the Government shall adopt and make available the standardized rate of benefit.
 (e)Adjustment of rateThe rate established in subsection (c) shall be reviewed annually and adjusted, if necessary, based on the same criteria used to calculate the general schedule of salaries for the Washington-Baltimore-Arlington, DC–MD–VA–WV–PA areas.
				402.National Academy of Public Administration
 (a)In generalNot less than 15 days after enactment of this Act, the Secretary shall enter into a contract with the National Academy of Public Administration for the purposes of carrying out this Act. The Academy shall provide assistance to the Secretary, the Authority, and the Signatories (individually and collectively) for the purposes of carrying out this Act.
 (b)ConsiderationsIn carrying out the relevant provisions of this Act, the Academy shall— (1)recommend strategies, practices, and tools to increase the effectiveness of the Board;
 (2)facilitate engagement with the Signatories to assist in the development and implementation of a new interstate Compact;
 (3)conduct research and analysis in response to specific needs of the Board and the Signatories, including key policy and management issues;
 (4)provide support to the Board in the development of a transition plan; and (5)provide implementation support for any changes to the Board, or any other changes required by this Act.
					(c)Reports
 (1)Periodic reportsThe Academy shall submit periodic reports, in addition to a final report upon completion of the contract, summarizing the support provided and any findings and recommendations to the appropriate congressional committees.
 (2)Final reportNot later than 30 days after the date determined in subsection (d), the Academy shall publish online in searchable format a final report summarizing the support provided and any findings and recommendations for consideration in Congress. The Academy shall provide notice to the appropriate congressional committees in advance of the publication of the final report.
 (d)Contract lengthThe initial term of the contract with the National Academy of Public Administration shall be for a period of not less than 6 months after the succeeding Compact is in place. The contract may be renewed, as appropriate, such that the contract shall be in effect for not less than 90 days after the interstate Compact is amended pursuant to section 103.
 403.Federal Transit Administration reviewThe Administrator of the Federal Transit Administration shall conduct a review with respect to competitive grant programs administered by the Federal Transit Administration to identify alternative criteria that may be used in addition to, or in lieu of, minimum capital costs for transit grants awarded by the Administration. The purpose of such a review is to establish criteria that will incentivize efficiency within the entities applying for grant funds. The Administrator shall review any relevant performance metrics, including—
 (1)system expenses relative to vehicle revenue hours; (2)cost per passenger mile;
 (3)cost inefficiencies associated with inadequate planning for procurement of equipment such as railcars and buses; and
 (4)overall safety, including number of accidents or injuries system-wide. 404.Metro Reform Commission (a)EstablishmentUpon enactment of this Act, there is established a Metro Reform Commission.
 (b)PurposeThe Commission will serve as an intergovernmental body whose purpose is to— (1)share information and provide a forum through which proposals to improve the Authority may be debated; and
 (2)keep Congress and other relevant stakeholders informed of the progress of the efforts by the Signatories to amend the interstate Compact and increase efficiencies within the Authority.
 (c)MakeupThe makeup of the Commission shall be as follows: (1)The Governor of Virginia.
 (2)The Governor of Maryland. (3)The Mayor of the District of Columbia.
 (4)The Secretary of Transportation. (5)The General Manager of the Authority.
 (6)1 member of the National Academy for Public Administration contracted under section 402 of this Act.
 (7)8 Members of the House of Representatives appointed by the Speaker of the House, 5 of which shall be from the majority, and 3 of which shall be from the minority.
 (8)3 Members of the Senate appointed by the majority leader, 2 of which shall be from the majority, and 1 of which shall be from the minority.
 (d)DesigneesAny member of the Commission may select an individual to serve as a designee on the Commission. (e)ChairThe Chair shall be named by the Speaker of the House of Representatives.
				(f)Meetings
 (1)FrequencyThe Commission shall meet subject to the call of the Chair. (2)Outside participantsThe members of the Commission may vote with not less than 10 votes to invite outside guests, including stakeholders, subject matter experts, community leaders, elected officials, representatives of the business community, or other relevant entities to their meetings to provide counsel or briefings.
 (3)LocationThe Chair shall name the time and place of meetings, which may be held in a publicly or privately owned building with no expectation of reciprocal action or favoritism is provided to the individual granting permission for use of the space.
 (g)DutiesThe Governors of Maryland and Virginia, and the Mayor of the District of Columbia (referred to in this section as the executives) jointly shall develop a document to reflect specific amendments, deletions, additions, or edits to the previous interstate Compact which governed the Authority. The executives shall provide, to the best of their ability, such document to the other members of the Commission upon request, but at least as often as the Commission convenes. Upon agreement among the Signatories of a new interstate Compact, the executives shall provide a final version of this document to the members of the Commission.
 (h)Terms of serviceThe members of the Commission shall serve as long as the Commission is authorized. If no amendments to the Compact are agreed upon before the political term of a Commission member expires, or that Commission member is defeated in a political election, or is removed from office for any reason, his or her successor to such political office shall serve on the Commission.
 (i)CompensationThe members of the Commission shall serve in addition to their regular professional duties and obligations, and shall not receive compensation for membership on, or participation with, the Commission.
 (j)GiftsExcept as provided in subsection (f)(3) of this section, the Commission members may not accept, use, or dispose of gifts, including donations, services, property, or tangible goods.
 (k)TerminationThe Commission shall be terminated after the Signatories negotiate amendments to the Compact, adopt such amendments, and the Congress approves such amendments.
 405.National capital area interest arbitration standardsSections 18301 through 18304 of chapter 183 of title 40, United States Code, are amended to read as follows:
				
					18301.Findings and purposes
 (a)FindingsCongress finds that— (1)safe, reliable, and affordable public transportation at sufficient levels is essential to the economic vitality of the national capital area and is an essential component of regional efforts to improve air quality to meet environmental requirements and to improve the health of both residents of and visitors to the national capital area as well as to preserve the beauty and dignity of the Nation’s capital;
 (2)use of mass transit by both residents of and visitors to the national capital area is substantially affected by the prices charged for mass transit services, prices that are substantially affected by labor costs, since more than 70 percent of operating costs are attributable to labor costs;
 (3)labor costs incurred in providing mass transit in the national capital area have increased at an alarming rate and are unsustainable in light of the financial condition of interstate Compact agencies providing mass transit services in the national capital area;
 (4)higher operating costs incurred for public transit in the national capital area cannot be offset by increasing costs to patrons, since this often discourages ridership and thus undermines the public interest in promoting the use of public transit;
 (5)higher operating costs incurred for public transit in the national capital area cannot be offset by service cuts since this undermines the public interest in promoting the use of public transit and could impact public safety;
 (6)spiraling labor costs cannot be offset by the governmental entities that are responsible for subsidy payments for public transit services since local governments face other substantial financial obligations;
 (7)labor costs cannot be increased during periods of time when an interstate Compact agency operating in the national capital area providing public transportation is financially stressed taking into account operating costs, legacy benefit obligations, capital needs, and reserve levels;
 (8)imposition of mandatory standards applicable to arbitrators resolving arbitration disputes involving interstate Compact agencies operating in the national capital area will ensure that wages, benefits, and other terms and conditions of employment, including work rules, are justified and do not adversely impact the ability of the interstate Compact agencies to provide affordable, safe, and reliable public transit services at levels sufficient to serve the needs of the Washington metropolitan area;
 (9)Federal legislation is required to ensure that interest arbitration decisions do not adversely impact the ability of interstate Compact agencies operating in the national capital area to emerge from periods of financial stress and avoid future periods of financial stress; and
 (10)Federal legislation is necessary under section 8 of article I of the Constitution to balance the need to moderate and lower labor costs while maintaining labor peace.
 (b)PurposeThe purpose of this chapter is to adopt standards governing arbitration that arbitrators must apply exclusively in resolving disputes involving interstate Compact agencies operating in the national capital area in order to lower operating costs and facilitate the provision of safe, reliable, and affordable public transit services at sufficient levels in the Washington metropolitan area.
 18302.DefinitionsIn this chapter, the following definitions apply: (1)ArbitrationThe term arbitration—
 (A)means the arbitration of disputes, regarding the terms and conditions of employment, that is required under an interstate Compact governing an interstate Compact agency operating in the national capital area; but
 (B)does not include the interpretation and application of rights arising from an existing collective bargaining agreement.
 (2)ArbitratorThe term arbitrator refers to either a single arbitrator, or a board of arbitrators, chosen under applicable procedures.
 (3)Interstate compact agency operating in the national capital areaThe term interstate Compact agency operating in the national capital area means any interstate Compact agency that provides public transit services and that was established by an interstate Compact to which the District of Columbia is a signatory.
 (4)Financial stressThe term financial stress means that at least 2 of the following 3 financial issues are affecting an interstate Compact agency operating in the national capital area:
 (A)The interstate Compact agency’s ratio of operating revenues (excluding any subsidy payment or budgetary assistance) to operating expenses (as measured on the last date of each fiscal year) has decreased in the aggregate over the preceding 2-year period.
 (B)The interstate Compact agency has taken at least one of the following measures during the preceding 2-year period:
 (i)Reduced service. (ii)Increased fares.
 (iii)Diverted capital funds to pay for operating expenses during a period in which the interstate Compact agency’s ratio of capital backlog to system value is greater than the average ratio of capital backlog to system value for other United States transit systems.
 (C)It is not reasonably foreseeable that the interstate Compact agency will be in a state of good repair within the following 2 years as determined by the Federal Transit Administration’s Transit Economic Requirements Model or any other alternative model that the Federal Transit Administration may utilize in the future.
							18303.Standards for arbitrators
 (a)DefinitionIn this section, the term public welfare means, with respect to arbitration under an interstate Compact— (1)the ability of the interstate Compact agency to finance wages and benefits resulting from an arbitrator’s award consistent with its projected operating and capital budgets during the term of such award without adversely impacting the agency’s ability to provide safe, reliable, and affordable public transportation at sufficient levels;
 (2)the ability of the interstate Compact agency to finance wages and benefits resulting from an arbitrator’s award as set forth in subsection (c); and
 (3)the continuity and stability of interstate Compact agency operations to the effect that such operations are not detrimental to any facet of the regional economy or to the ability of employees of the Federal, State, or local governments to conduct business.
 (b)Factors in making arbitration awardAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area must exclusively consider the following factors, in addition to the factors prescribed in subsection (c):
 (1)The existing wages, benefits, and terms and conditions of employment of the employees in the bargaining unit except that structural changes should be awarded to the benefit of an interstate Compact agency operating in the national capital area where such changes are consistent with the public welfare.
 (2)The reasonably available and ongoing financial resources of the interstate Compact agency, taking into account the liabilities and obligations (including capital needs, legacy benefit obligations, and reserve levels) of the interstate Compact agency, based on the agency’s budget for the current year and its projected budget for the next 10 years.
 (3)The annual increase or decrease in consumer prices for goods and services as reflected in the most recent Consumer Price Index for the Washington-Baltimore, DC–MD–VA–WV Consolidated Metropolitan Statistical Area, published by the Bureau of Labor Statistics.
 (4)The wages, benefits, and terms and conditions of the employment of other employees in the District of Columbia, Maryland, and Virginia whose positions require qualifications and skills similar to those required by employees in the bargaining unit except that an arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area may not consider the wages, benefits, and terms and conditions of employment of employees working outside of the District of Columbia, Maryland, and Virginia.
 (5)The wages, benefits, and terms and conditions of employment applicable to other employees of the interstate Compact agency taking into account the special nature of the work performed by the employees in the bargaining unit, including any hazards or the relative ease of employment, physical requirements, educational qualifications, job training and skills, shift assignments, and the demands placed upon the employees as compared to only other employees of the same interstate Compact agency.
 (6)The interests and welfare of the employees in the bargaining unit, including— (A)the overall compensation presently received by the employees, having regard not only for wage rates but also for wages for time not worked, including vacations, holidays, and other excused absences;
 (B)all benefits received by the employees, including previous bonuses, insurance, and pensions; and (C)the continuity and stability of employment, such that the arbitrator shall not issue an award increasing wages or benefits where the interstate Compact agency operating in the national capital area can show that such recommended increases could result in headcount reductions.
 (7)The public welfare. (c)Ability To finance wages and benefits provided in awardAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area shall not, with respect to a collective bargaining agreement governing conditions of employment, provide for wages or other benefits that exceed the reasonable and ongoing ability of the interstate Compact agency operating in the national capital area to obtain the necessary financial resources to pay for wage and benefit increases for employees of the interstate Compact agency while providing safe, reliable, and affordable transit services at levels sufficient to serve the needs of the Washington metropolitan area. The following conditions shall be met to comply with this subsection:
 (1)An arbitrator’s award shall not provide for wages and benefits that will result in an annual increase in operating subsidy of more than 1.5 percent inclusive of both labor and nonlabor-related operating costs, unless there is substantial evidence that the interstate Compact agency is able to finance the additional costs consistent with its budget and projected budgeted costs without adversely impacting the agency’s ability to provide safe, reliable, and affordable public transportation at sufficient levels.
 (2)During those periods of time when an interstate Compact agency operating in the national capital area is financially stressed, the arbitrator shall issue an award that either reduces or does not increase the interstate Compact agency’s personnel costs.
 (3)The arbitrator’s award must give substantial deference to the evidence presented by the interstate Compact agency’s management regarding financial issues.
 (4)The arbitrator’s award may not cause the interstate Compact agency operating in the national capital area to be in noncompliance with any other legal obligations.
 (d)ClarificationAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area shall consider the factors in subsection (b) independently from the factors in subsection (c).
						(e)Requirements for final award
 (1)Written awardIn resolving a dispute submitted to arbitration involving the employees of an interstate Compact agency operating in the national capital area, the arbitrator shall issue a written award that demonstrates that all the factors set forth in subsections (b) and (c) have been considered and applied and that the arbitrator has not considered and applied any other factors.
 (2)PrerequisitesAn award may grant an increase in pay rates or benefits (including insurance and pension benefits), or reduce hours of work, only if the arbitrator concludes that any costs to the agency do not adversely affect the public welfare.
 (3)Substantial evidenceThe arbitrator’s conclusion regarding the public welfare must be supported by substantial evidence. (f)Compliance with section 5333(b) of title 49, United States Code (1)ClarificationNeither the existence of this statute, nor any arbitrator’s award issues pursuant to this law, shall be deemed to violate the requirements of section 5333(b) of title 49, United States Code.
 (2)Prohibition on denialFor the avoidance of doubt, the Department of Labor or the Department of Transportation shall not deny any certification of compliance with section 5333(b) of title 49, United States Code, and an interstate Compact agency operating in the national capital area shall not be denied any Federal grant as a result of this statute or any arbitrator’s award issued pursuant to this statute.
							18304.Procedures for enforcement of awards
 (a)Modifications and finality of awardWithin 10 days after the parties receive an arbitration award to which section 18303 of this title applies, the interstate Compact agency and the employees, through their representative, may agree in writing on any modifications to the award. After the end of that 10-day period, the award, and any modifications, become binding on the interstate Compact agency, the employees in the bargaining unit, and the employees’ representative.
 (b)ImplementationEach party to an award that becomes binding under subsection (a) shall take all actions necessary to implement the award.
 (c)Judicial reviewWithin 60 days after an award becomes binding under subsection (a), the interstate Compact agency or the exclusive representative of the employees concerned may bring a civil action in a court that has jurisdiction over the interstate Compact agency for review of the award. The court shall review the award on the record, and shall vacate the award or any part of the award, after notice and a hearing, if—
 (1)the award is in violation of applicable law; (2)the arbitrator exceeded the arbitrator’s powers;
 (3)the decision by the arbitrator is arbitrary or capricious; (4)the arbitrator conducted the hearing contrary to the provisions of this chapter or other laws or rules that apply to the arbitration so as to substantially prejudice the rights of a party;
 (5)there was partiality or misconduct by the arbitrator prejudicing the rights of a party; (6)the award was procured by corruption, fraud, or bias on the part of the arbitrator; or
 (7)the arbitrator did not comply with the provisions of section 18303 of this title.. 